Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 13, 1996, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant was employed on a seasonal basis as a groundskeeper. After several months, the employer offered claimant permanent employment, including an increased hourly pay rate, health insurance and other benefits, but with a reduced work schedule of five fewer hours per week. Claimant declined the offer and resigned because the new position would have resulted in a weekly decrease in pay of $16.25. The Unemployment Insurance Appeal Board ruled that claimant had left his employment without good cause and charged him with a recoverable overpayment. We affirm. It has been held that a claimant’s dissatisfaction with a position’s hours or wages does not constitute good cause for resigning (see, Matter of Solano [Sweeney], 234 AD2d 845). Claimant’s contention that he did not resign but was fired raised a question of credibility for res*803olution by the Board (see, Matter of Cattan [French & Eur. Pubis.—Hudacs], 187 AD2d 858).
Mikoll, J. P., Mercure, Casey, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.